DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 19, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant did not include the statement specified in paragraph (e) of 37 CFR 1.97 according to 37 CFR 1.97(d).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Alex Jacobs (Reg. No. 76,319) on Wednesday April 28, 2021.

The application has been amended as follows: 

	IN THE CLAIMS:

	Claim 17 is amended.

	17.    (Currently amended) A fixed abrasive article comprising: a body having abrasive particles contained within a bond material, the abrasive particles including a plurality of shaped abrasive particles or elongated abrasive particles having an aspect ratio of length:width of at least 1.1:1, wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles including a rake angle ranging from +45 to -45 degrees, and wherein the rake angle defines an angle between a cutting surface of the shaped abrasive particles or elongated abrasive particles and a line perpendicular to a workpiece surface, wherein the workpiece surface is parallel to the edge of the body and wherein the portion includes at least 50% of the total abrasive particles within the body.

Reasons for Allowance
Claims 1 and 3-20 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles including a placement angle ranging from +45 degrees to -45 degrees” and independent claim 17 with particular attention to “wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles including a rake angle ranging from +45 to -45 degrees”.
United States Pre-Grant Patent Application Publication No. 2015/0183089 A1 to Iyengar et al. (hereinafter “Iyengar”) teaches at least one embodiment where the abrasive article is a bonded abrasive article and the shaped abrasive particles are contained in a three dimensional matrix of bond material (pars. [0107-108] of Iyengar). In at least one embodiment, Iyengar teaches the shaped abrasive particles or elongated abrasive particles are positioned such that when drawing a radial axis extending through the midpoint of the major surface of the shaped abrasive particle of FIG. 8A the angle formed between the bisecting axis and radial axis is an acute angle and is equivalent to Applicant’s claim terms “placement angle” and “rake angle” (pars. [0117], [0145-146]; FIG. 8A; the bisecting axis of Iyengar is equivalent to Applicant’s claim term “a longitudinal axis”).  However, Iyengar does not teach or suggest the shaped abrasive particles have “a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles” according to Applicant’s independent claims 1 and 17.
There is no obvious reasons to modify the teachings of Iyengar and teach “wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles including a placement angle ranging from +45 degrees to -45 degrees” according to Applicant’s independent claim 1 or “wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles including a rake angle ranging from +45 to -45 degrees” according to Applicant’s independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731